Citation Nr: 1825854	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-30 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to restoration of a 10 percent rating from February 17, 2014, for bilateral hearing loss disability.

4.  Entitlement to restoration of a 70 percent rating from July 1, 2016, for PTSD.

5.  Entitlement to an increased initial rating for bilateral hearing loss disability.

6.  Entitlement to an increased rating for PTSD.




REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to June 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2012, March 2014, and April 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A review of the record shows that the Veteran has been diagnosed with a variety of heart disabilities.  Therefore, the Board has broadened its consideration in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

At the outset, the Veteran submitted an April 2014 statement that constitutes a timely notice of disagreement with the reduction of his rating for bilateral hearing loss disability from 10 percent to noncompensable, effective February 17, 2014.  A review of the record shows that the notice of disagreement was construed as a disagreement with the rating assigned for bilateral hearing loss disability and adjudicated as such.  However, the Veteran was never issues a statement of the case regarding the propriety of the reduction of his rating for bilateral hearing loss disability in response to his April 2014 notice of disagreement.  

Additionally, the Veteran submitted a May 2016 statement that constitutes a timely notice of disagreement with the reduction of his rating for PTSD from 70 percent to 30 percent, effective July 1, 2016.  Again, that notice of disagreement was construed as a disagreement with the rating assigned for PTSD and adjudicated as such.  However, the Veteran was never issued a statement of the case regarding the propriety of the reduction of his rating for PTSD in response to his May 2016 notice of disagreement.

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that the Veteran should be issued a statement of the case regarding the propriety of the reductions of his ratings for bilateral hearing loss disability and PTSD and informed of his appellate rights with respect to those issues.

With regards to the Veteran's heart disability, the Veteran was afforded a VA examination in November 2012 and provided VA with disability benefits questionnaire pertaining to his heart from his treatment provider in August 2014.  While the examiners diagnosed the Veteran with bradycardia and premature ventricular contractions, neither examiner provided a nexus opinion for those disabilities.  On remand, a VA nexus opinion should be obtained.

The Veteran's sleep apnea claim was assessed during an April 2016 VA sleep apnea examination.  On examination, the examiner found that the Veteran had obstructive sleep apnea.  Ultimately, the examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, he stated that PTSD can cause sleep disturbance in falling asleep or remaining asleep due to anxiety, but obstructive sleep apnea was due to relaxation of airway during REM cycles of sleep which caused mechanical airway obstruction, hypoxia, and snoring which could be relieved by positive airway pressure and was not caused by PTSD.  The examiner failed to address whether the Veteran's obstructive sleep apnea was aggravated by his service-connected PTSD. Accordingly, a remand is warranted such that adequate nexus opinions may be obtained.  

The Board finds that the increased rating claims for bilateral hearing loss disability and PTSD are inextricably intertwined with the issues of the propriety of the reductions for those disabilities.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case on the issues of entitlement to restoration of a 10 percent rating from February 17, 2014, for bilateral hearing loss disability; and of entitlement to restoration of a 70 percent rating from July 1, 2016, for PTSD.  Inform the Veteran of the requirements to perfect appeals of those issues.  If the Veteran perfects an appeal of one or both issues, return the perfected appeal to the Board.

2. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file. 

3. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present heart disability.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  

Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a heart disability is etiologically related to service.

The rationale for all opinions expressed must be provided.

4. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his sleep apnea.  The claims file must be made available to, and reviewed by, the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's sleep apnea was caused or aggravated by service-connected PTSD.

A rationale for all opinions expressed must be provided.

5. Confirm that the VA examination reports and all opinions provided comport with this remand and conduct any other development determined to be warranted.  

6. Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




